Citation Nr: 0926457	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse





ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1970.  His medals and badges include the Combat 
Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.  

In October 2008, the Veteran was afforded a personal hearing 
before the Undersigned.  A transcript of the hearing is of 
record.  

In January 2009, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

The issues are once again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

Individuals for whom VA examinations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326, 3.327(a).  When a veteran fails without good 
cause to report for a VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to 
provide another.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a).  When a claimant fails to report for an examination 
scheduled in conjunction with an original claim, the claim 
shall be decided based on the evidence of record; when a 
claimant fails to report for an examination scheduled in 
conjunction with a reopened claim for a benefit that was 
previously disallowed, the claim shall be denied.  See 38 
C.F.R. § 3.655(b).  

The Veteran was scheduled for an examination by VA in March 
2009.  However, for whatever reason he did not appear.  Yet, 
just received by the Board in July 2009 is a letter from the 
Veteran in which he claims he never received notice of the 
examination. He asked that he be accorded the examinations.  
There is no indication that the notice of the examinations 
was not delivered, so the Veteran's correct address should be 
ascertained.

Also, following the issuance of the May 2009 Supplemental 
Statement of the Case (SSOC), it appears that new records 
were added to the claims file that are relevant to the 
Veteran's claim for service connection for bilateral hearing 
loss that the RO has not considered.  The Veteran did not 
waive initial consideration by the RO.  The Veteran submitted 
a private audiological evaluation report dated in April 2009.  
There is no subsequent supplemental statement of the case 
(SSOC), however, that considers this additional evidence.  On 
remand, the additional evidence must be considered by the RO.  
38 C.F.R. § 19.37.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an  examination by a physician 
knowledgeable in audiology for the 
purpose of determining the nature and 
etiology of any current hearing loss.  
All necessary testing should be 
accomplished.  The examiner should 
state whether it is as likely as not 
(greater than 50 % probability) that 
any current hearing loss is 
attributable to the Veteran's active 
service.  If the examiner cannot state 
without resort to speculation, he or 
she should indicate why the question 
presented is so outside the norm of 
practice so as to be impossible to use 
his or her medical expertise to render 
such an opinion.

2.  The Veteran should be accorded an 
examination by a physician 
knowledgeable in skin disorders for the 
purpose of determining the nature and 
etiology of any skin disorder that is 
present.  The clams file must be 
reviewed by the examiner prior to the 
examination.  Any necessary studies are 
to be accomplished.  The examiner 
should opine as to whether it is at 
least as likely as not that any current 
skin disorder is attributable to the 
Veteran's active service.  If the 
examiner cannot say without resort to 
speculation, he or she should explain 
why the question presented is so far 
outside the norm of practice so as to 
be impossible to use his or her medical 
expertise to render such an opinion

3.  The Veteran should be asked to 
verify his current mailing address with 
VA.

4 Thereafter, VA should readjudicate 
the claims for service connection, with 
application of all appropriate laws and 
regulations and consideration of all 
information and evidence obtained since 
the issuance of the May 2009 SSOC.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


